DETAILED ACTION
Drawings
The drawings were received on 3/3/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochat (U.S. Patent No. 5,387,174) in view of Kessler et al. (U.S. Patent Pub. No. 2013/0089917).
Regarding claim 1, Rochat discloses a centrifuge vessel (title; figure 1) comprising:
a body unit that is rotatable (figure 1, reference #5);
a cover part that covers the body unit (figure 1, reference #16);
a connection part provided in the cover part and comprising a plurality of connection pipe in fluid communication with an inside of the body unit (figure 1, reference #19 and 21);
wherein the body unit comprises 
a side accommodation part formed on a side surface of the body unit by extending radially outwards in all directions (see figure 1, side sections of reference #5 at top and bottom where sticks out beyond vertical lines shown, not labeled; see marked up figure 1), and
a plate having a radial end positioned on the side accommodation part (figure 1, reference #28 and 28’);
wherein a side flow path inside of the plate is in fluid communication with a first one of the connections pipes (figure 1, reference #19, 28 and 28’; see marked up figure 1).
However, the reference does not explicitly disclose wherein the plate has a constant shape on the cross-section including a rotation axis of the body unit; wherein an upper surface and a lower surface of the plate are parallel to each other; and wherein the side flow path has a constant diameter along a longitudinal direction of the side flow path.
Kessler et al. teaches another centrifuge system (title).  The reference teaches a plate wherein the plate has a constant shape on the cross-section including a rotation axis of the body unit; wherein an upper surface and a lower surface of the plate are parallel to each other (reference #1410 and 4410); and wherein the side flow path has a constant diameter along a longitudinal direction of the side flow path (reference #1415 and 4415).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the plate of Rochat to be of constant shape and have parallel upper and lower surfaces as taught by Kessler et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach centrifuge systems.  One of ordinary skill in the art would be motivated to modify the shape of the plate as taught above in order to control and set a constant pumping, shear rate and flow rate at which concentrate are removed from the centrifuge (Kessler et al. [0054]; [0072]), as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image1.png
    1023
    816
    media_image1.png
    Greyscale

Regarding claim 3, Rochat in view of Kessler et al. discloses all the limitations as set forth above.  The reference as modified further discloses a stirring effect does not occur even when the plate is not rotated during rotation of the body (figure 1, reference #28 and 28’).  The limitations recited in claim 3 are directed to a manner of operating disclosed centrifuge vessel, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no further structural limitation claimed which causes the plate to be a body of revolution or revolve in a certain manner as functionally recited.
Regarding claim 5, Rochat in view of Kessler et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein an end of a second connection pipe of the connection pipes reaches a lower body of the body unit (figure 1, bottom of reference #21; column 3, lines 1-5).
Regarding claim 6, Rochat in view of Kessler et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the connection part further comprises a connection pipe housing (see walls surrounding reference #21 at top; see marked up figure 1), 
the second connection pipe of the plurality of connection pipes reaches the lower body of the body unit through a central flow path (figure 1, reference #21; column 3, lines 1-5), 
a part of the central flow path is provided inside the connection pipe housing (figure 1, top of reference #21), 
the first connection pipe is in fluid communication with the side flow path through a space between the connection pipe housing and the central flow path (figure 1, reference #19, 28 and 28’; see marked up figure 1), and 
a side flow path opening connecting the space between the connection pipe housing and the central flow path to the side flow path is disposed at a center of the plate (figure 1, reference #19, 28, 28’ with flow connections and walls; see marked up figure 1).
Regarding claim 7, Rochat in view of Kessler et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein outside of the centrifuge vessel and inside of the side accommodation part are in fluid communication through the first connection pipe and the side flow path (figure 1, reference #19, 28 and 28’).
Regarding claim 8, Rochat in view of Kessler et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein a substance accommodated in the side accommodation part is discharged to the outside of the centrifuge vessel through the first connection pipe and the side flow path, and a substance outside the centrifuge vessel is introduced into the side accommodation part (figure 1, reference #19, 28 and 28’).  The limitations recited in claim 8 are directed to a manner of operating disclosed centrifuge vessel and the material worked upon, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  A substance is capable of being introduced or discharged into or out of the side accommodation part through the one connection part and side flow path (figure 1, reference #19, 28 and 28’).
Regarding claim 9, Rochat in view of Kessler et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein a diameter of an upper portion of the connection pipe housing is smaller than a diameter of a lower portion of the connection pipe housing (figure 1, top side walls where reference #21 starts smaller than bottom side walls where reference #19 starts; see marked up figure 1), 
the central flow path is inserted into and coupled with the upper portion of the connection pipe housing (figure 1, reference #21), and
the side flow path opening is inserted into and coupled with the lower portion of the connection pipe housing (figure 1, see path where reference #19 connects with reference #28 and 28’; see marked up figure 1).
Regarding claim 10, Rochat in view of Kessler et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the side accommodation part extends radially outwards of an upper portion, a middle portion or a lower portion of the body unit (see figure 1, side sections of reference #5 at top and bottom where sticks out beyond vertical lines shown, not labeled; see marked up figure 1).
Regarding claim 11, Rochat in view of Kessler et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the body unit comprises an upper body (figure 1, top portion of reference #5 from neck 9 to lid 12, at reference #10; see marked up figure 1; column 2, lines 36-39), a middle body (figure 1, reference #8; see marked up figure 1) and a lower body (figure 1, bottom portion of reference #5 below reference #8; see marked up figure 1), a diameter of the upper body gradually increases in an upward direction (figure 1, reference #10; see marked up figure 1; column 2, lines 36-39), and the side accommodation part is a radially outer part of the upper body with an increased diameter (figure 1, reference #10; see marked up figure 1).
Regarding claim 12, Rochat in view of Kessler et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the diameter of the lower body gradually decreases in a downward direction (figure 1, lower portion of reference #5; see marked up figure 1), 
a plurality of stirring members are positioned on an inner surface of the lower body (figure 1, reference #22; column 3, lines 8-10), and
the plurality of stirring members are arranged to form a plurality of rows oriented toward a center of rotation axis of the body unit (figure 1, one reference #22 forms one row and second reference #22 shown as dotted lines forms second row, and each row is oriented towards a center of rotation axis).  It is noted that the limitation does not recite what part of the row is oriented towards the center, and a row being a three dimensional structure has many sides, any of which may be oriented in all sorts of directions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774